Citation Nr: 0838489	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-22 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected burn scars of the left arm and forearm.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, granted 
service connection for burn scar of the left arm and forearm, 
assigning a noncompensable evaluation, effective May 25, 
2004.

According to the veteran's VA Form 9, the veteran requested a 
travel board hearing. Such a hearing was scheduled for 
September 2008, however, the veteran failed to report.  
Therefore, the veteran's hearing request is considered 
withdrawn.


FINDINGS OF FACT

1.  The veteran has a 4 x 4 centimeter burn scar on his 
inner, mid-upper arm, and a 4 x 3 centimeter discoloration on 
the medial upper third of the left forearm; these scars do 
not cause functional impairment, nor are they unstable, or 
painful on objective examination.

2.  The veteran has not submitted evidence tending to show 
that his service-connected burn scars of the left arm and 
forearm require frequent hospitalization, are unusual, or 
cause marked interference with employment.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
service-connected burn scars of the left arm and forearm are 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
3.321, 4.7, 4.118, 4.123, 4.124, 4.124a, Diagnostic Codes 
7801-7805 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's increased rating claim for burn scars arises 
from his disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Further, the Board notes that the RO afforded the veteran a 
VA examination in November 2006, after he was granted service 
connection for his burn scars.  However, he failed to report 
to such examination.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2008).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2008), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).
As noted, the veteran's increased rating claim for burn scar 
stems from the initial assignment of its evaluation.  As 
such, this claim requires consideration of the entire time 
period involved, and contemplate staged evaluations, where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   

Service treatment records show that the veteran was treated 
for a second degree burn to his left arm.  Service connection 
was granted in a January 2005 rating decision.  A 
noncompensable evaluation was assigned for the burn scar, 
pursuant to Diagnostic Code 7805, effective May 25, 2004, the 
date of the claim.  

Diagnostic Code 7805 provides that scars may be rated for 
functional impairment.  Other potentially available 
diagnostic codes include Diagnostic Codes 7801-7804. 38 
C.F.R. § 4.118 (2008).  Diagnostic Code 7801 applies to 
scars, other than head, face, or neck, that are deep or that 
cause limited motion when an area or areas exceed six square 
inches.  Id.  Diagnostic Code 7802 applies to scars, other 
than the head, face or neck that are superficial and do not 
cause limited motion, that occupy an area or areas of 144 
square inches (929 square centimeters) or greater.  Id. 
Diagnostic Code 7803 applies to superficial scars that are 
unstable.  Id.  Diagnostic Code 7804 applies to superficial 
scars that are painful on examination.

On review, the Board finds that the medical evidence of 
record does not support a compensable evaluation for service-
connected burn scars on the left arm and forearm.  In this 
regard, the medical evidence reflects that the burn scars on 
the left arm and forearm do not cause functional limitation.  
On December 2004 VA examination, the veteran was able to flex 
his left elbow to 125 degrees, and extension was full.  The 
December 2004 VA examination report is the only post-service 
evidence of record pertinent to the burn scars.  The 
veteran's medical evidence from the North Texas VA Health 
Care System and the Health Services Division of the Texas 
Department of Criminal Justice do not show any complaints or 
treatment for burn scars.  As such, a higher evaluation under 
Diagnostic Code 7805 is not appropriate.

Moreover, findings from the December 2004 VA examination show 
the veteran's scar to be superficial, stable, and not painful 
to palpation.  There was no evidence of disfigurement, 
ulceration, edema, or tenderness.  Thus, an initial 
compensable evaluation under either Diagnostic Code 7803 or 
7804 is not warranted.

The December 2004 VA examination report also demonstrates 
that the veteran's scars on the left arm do not cause limited 
motion, and do not measure 144 sq. inches (929 sq. cm.) or 
greater.  Examination of the left arm in December 2004 
revealed a 4 x 4 centimeter discoloration on the inner, mid-
upper area.  A 4 x 3 centimeter discoloration on the medial, 
upper-third of the forearm was also seen.  Accordingly, an 
initial compensable evaluation under Diagnostic Codes 7802 is 
also not warranted.

As noted, the veteran failed to report to a scheduled 
examination in November 2006, in addition to his personal 
hearing scheduled for September 2008.  The veteran has failed 
to furnish any explanation for his absences.  Medical 
findings from the scheduled examination, as well as testimony 
from the scheduled hearing could have been helped the 
veteran's increased rating claim.  

The Board also notes that since at least, August 2006, 
correspondence from VA to the veteran has been returned 
undeliverable by the U.S. Postal Service.  The RO has made 
several attempts to re-send returned correspondence and to 
obtain a valid address.  According to a "Report of Contact" 
dated in October 2008, the RO indicated that it does not have 
an address for the veteran, and that all avenues to obtain a 
correct address have been exhausted.  The Board notes that 
the duty to assist is not a one-way street, and the veteran 
has failed to cooperate in developing his claim.  See Wood v 
Derwinski, 1 Vet.App. 190, 193 (1991).  It is well-
established that it is the veteran's responsibility to keep 
VA advised of his whereabouts in order to facilitate the 
conducting of medical inquiry.  If he does not do so, "there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).
In sum, based on all evidence of record, the Board finds that 
an initial compensable evaluation for service-connected burn 
scars of the left arm and forearm is not warranted.  The 
Board has considered whether staged ratings are appropriate 
for the veteran's burn scars, however, his symptoms have 
remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.  See 
Hart, supra.

As the preponderance of the evidence is against the veteran's 
increased rating claim for service-connected burn scars of 
the left arm and forearm, the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected burn scars, or otherwise 
render a schedular rating impractical.  There is also no 
indication that pertinent disability has produced marked 
interference with employment nor does the evidence show that 
the veteran is frequently hospitalized for his burn scars.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  VAOPGCPREC 6-96 
(1996).


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


